Citation Nr: 1602850	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  14-20 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Anchorage, Alaska


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for tinnitus. 

2.  Entitlement to a rating in excess of 10 percent for status post meniscal tear and surgery with residual scar and degenerative arthritis of the right knee.  

3.  Entitlement to a rating in excess of 10 percent for rotator cuff strain status post arthroscopic surgery and degenerative arthritis with residual scars of the right shoulder.

4.  Entitlement to a compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 2001 to September 2002 and from November 2004 to February 2006 and from November 2008 to January 2010.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Huntington, West Virginia.  The Regional Office in Anchorage, Alaska now have jurisdiction over the appeal. 

The Veteran provided testimony at a videoconference hearing in May 2015.  A transcript of the proceeding is of record. 

The issues of entitlement to higher ratings for the Veteran's service-connected right knee, shoulder, and bilateral hearing loss disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's bilateral tinnitus is assigned a 10 percent rating, the maximum schedular rating allowable under VA regulations.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for bilateral tinnitus.  38 U.S.C.A. §§ 1155, 5103, 5103(A), 5107 (West 2014); 38 C.F.R. §§ 4.87, DC 6260 (2015); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The issue on appeal arises from the Veteran's disagreement with the initial evaluations assigned following the grant of service connection for tinnitus.  Once service connection is granted, a claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The RO has obtained all of the Veteran's service and post-service treatment records.  The Veteran underwent a VA examination in January 2012.  The examiner reviewed the Veteran's claims file, the history of the Veteran, examined the Veteran, and included rationale for the conclusions reached.  This examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

There is no sign in the record that additional evidence relevant to the issue being addressed is available and not part of the record.  See Pelegrini, 18 Vet. App. at 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome of this case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 473.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  The Board interprets reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2. Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7. The Board will evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  In determining the present level of disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the Veteran has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, from the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.

The Veteran is seeking a higher initial rating for his service-connected tinnitus, which is currently rated as 10 percent disabling under the criteria of 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260, effective from January 1, 2010.  

The currently assigned 10 percent evaluation, which contemplates recurrent tinnitus, is the maximum available under 38 C.F.R. § 4.87, DC 6260.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Accordingly, the Veteran's claim for an increased rating in excess of 10 percent for service-connected tinnitus, on a schedular basis must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board has considered whether extraschedular consideration is warranted.  The symptoms associated with the Veteran's tinnitus, mainly ringing in the ears, are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's tinnitus that would render the schedular criteria inadequate.  As the available schedular criteria for this service-connected disability are adequate, referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). Here, the Veteran has not made any assertions of unemployability and there are none raised by the record during the appeal period.  Therefore, further consideration of TDIU is not warranted.


ORDER

Entitlement to a rating in excess of 10 percent for tinnitus is denied.  


REMAND

The Veteran seeks higher ratings for his right knee and shoulder disabilities.  The Veteran was afforded a VA examination in September 2011.  At the May 2015 hearing, the Veteran testified that he was on pain killers the day of the examination, and therefore, his actual level of pain was not accurately reflected on the examination report.  He contends that he cannot move his shoulder or right knee without experiencing pain.  Therefore, new VA examinations are needed to determine the current severity of the Veteran's right knee and shoulder disabilities.  

The Veteran should also be afforded a VA examination for his service-connected hearing loss.  The Veteran was afforded a VA audiological examination in January 2012.  In his substantive appeal, the Veteran claimed that his hearing has gotten worse since the examination.  Specifically, the Veteran claims that he now needs hearing aids.  Therefore, another VA examination should be conducted to determine the current status of the Veteran's hearing loss.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

Furthermore, at the hearing, the Veteran testified that he recently underwent an audiological examination at a VA facility.  These records are not contained in the claims file.  Therefore, these outstanding records should be obtained on remand.  
Accordingly, the case is REMANDED for the following actions:

1. Obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his service-connected disabilities, including any VA audiological examinations.  After obtaining the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.

2. After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected right knee, shoulder, and hearing loss disabilities.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed. The examiner is requested to delineate all symptomatology associated with, and the current severity of, the Veteran's disabilities.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

3. Thereafter, readjudicate the Veteran's claims with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an appropriate period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


